



Exhibit 10.4


POOL CORPORATION
AMENDED AND RESTATED
EMPLOYEE STOCK PURCHASE PLAN


ARTICLE I
GENERAL


1.1 Establishment of Plan. Pool Corporation, a Delaware corporation (the
Company) with principal offices located in Covington, LA, has adopted the
following employee stock purchase plan for its eligible employees, effective on
July 1, 1998 and as amended and restated by the Board of Directors on July 23,
2002 and, subject to the approval of the Company’s stockholders, as further
amended and restated on May 4, 2016 (the 2016 Amendment). This Plan shall be
known as the “Pool Corporation Amended and Restated Employee Stock Purchase
Plan.”


1.2 Purpose. The purpose of this Plan shall be to promote the long-term growth
and profitability of the Company and its Subsidiaries and Affiliates by:
(i) providing an opportunity for eligible employees to become stockholders in
the Company with incentives to maximize stockholder value and otherwise
contribute to the success of the Company and (ii) enabling the Company to
attract, retain and reward the best available employees.


1.3 Qualification; 423 Component. This Plan consists of two components: a Code
Section 423 Component (the 423 Component) and a non-Code Section 423 Component
(the Non-423 Component). The 423 Component is intended to be an “employee stock
purchase plan” within the meaning of Section 423(b) of the Code, and the
provisions of the 423 Component should be construed so as to extend and limit
participation in a uniform and nondiscriminatory manner consistent with the
requirements of Section 423 of the Code, although the Company makes no
undertaking or representation that it will maintain such qualification.


1.4 Non-423 Component. In addition to the 423 Component described in Section
1.3, this Plan authorizes the grant of options under the Non-423 Component which
does not qualify as an “employee stock purchase plan” under Section 423 of the
Code and which may be used for Offerings of the Plan to Employees who are
foreign nationals or employed outside of the United States, as will be
determined by the Plan Administrator. Except as otherwise provided herein, the
Non-423 Component will operate and be administered in the same manner as the 423
Component.


ARTICLE II
DEFINITIONS


As used herein, the following words and phrases shall have the meanings
specified below:


2.1 Affiliate. Any entity, whether now or hereafter existing, that is directly
or indirectly controlled by the Company which does not meet the definition of a
Subsidiary below, as determined by the Plan Administrator, and which may
participate only in an Offering under the Non-423 Component of the Plan.


2.2 Applicable Laws. The requirements relating to the administration of
equity-based awards and the related issuance of shares of Stock under state
corporate laws, United States federal and state securities laws, the Code, any
stock exchange or quotation system on which the Stock is listed or quoted and
the applicable laws of any foreign country or jurisdiction where options are, or
will be, granted under the Plan.


2.3 Board of Directors. The Board of Directors of Pool Corporation.


2.4 Change of Control. The occurrence of any of the following:
(i)
a transaction or series of transactions (other than an offering of the Stock to
the general public through a registration statement filed with the Securities
and Exchange Commission) whereby any “person” or related “group” of “persons”
(as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange Act)
(other than the Company, any of its subsidiaries, an employee benefit plan
maintained by the Company or any of its subsidiaries or a “person” that, prior
to such transaction, directly or indirectly controls, is controlled by, or is
under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company possessing more than 50% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition;








--------------------------------------------------------------------------------





(ii)
during any period of two consecutive years, individuals who, at the beginning of
such period, constitute the Board of Directors together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in subsection (i)
or (iii) of this definition) whose election by the Board of Directors or
nomination for election by the Company’s stockholders was approved by a vote of
at least a majority of the directors then still in office who either were
directors at the beginning of the two-year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or



(iii)
the consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction (A)
Which results in the Company’s voting securities outstanding immediately before
the transaction continuing to represent (either by remaining outstanding or by
being converted into voting securities of the Company or the person that, as a
result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and (B) After which no person or
group beneficially owns voting securities representing 50% or more of the
combined voting power of the Successor Entity; provided, however, that no person
or group shall be treated for purposes of this Section (iii)(B) as beneficially
owning 50% or more of combined voting power of the Successor Entity solely as a
result of the voting power held in the Company prior to the consummation of the
transaction; or



(iv)
the Company’s stockholders approve a liquidation or dissolution of the Company.
Notwithstanding anything to the contrary in the foregoing, a transaction shall
not constitute a Change of Control if it is effected for the purpose of changing
the place of incorporation or form of organization of the ultimate parent entity
(including where the Company is succeeded by an issuer incorporated under the
laws of another state, country or foreign government for such purpose and
whether or not the Company remains in existence following such transaction)
where all or substantially all of the persons or group that beneficially own all
or substantially all of the combined voting power of the Company’s voting
securities immediately prior to the transaction beneficially own all or
substantially all of the combined voting power of the Company in substantially
the same proportions of their ownership after the transaction.



2.5 Closing Market Price. The last sale price of the Stock as quoted on the
principal exchange on which the Stock is listed, as reported in The Wall Street
Journal (or such other source as the Company may deem reliable for such purpose)
on the date specified; or if no sales occurred on such day, the last sale price
of the Stock on the first Trading Day immediately prior to such date during
which a sale occurred; but if there should be any material alteration in the
present system of reporting sales prices of such Stock, or if such Stock should
no longer be listed on an exchange, the market value of the Stock as of a
particular date shall be determined in such a method as shall be specified by
the Plan Administrator.


2.6 Code. The Internal Revenue Code of 1986, as amended from time to time.
Reference to a specific section of the Code or U.S. Treasury Regulation
thereunder will include such section or regulation, any valid regulation or
other official applicable guidance promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.


2.7 Commencement Date. The first day of each Plan Period (January 1 and July 1,
unless otherwise determined by the Plan Administrator).


2.8 Committee. The Compensation Committee of the Board of Directors or any
subcommittee referred to in Section 9.1.


2.9 Contribution Account. The account established on behalf of the Participant
to which shall be credited the amount of the Participant’s Contributions
pursuant to Article V.


2.10 Contributions. The amount contributed by a Participant through payroll
deductions or other means as may be permitted or required by the Plan
Administrator, and other additional payments that the Plan Administrator may
permit a Participant to make to fund the exercise of options granted pursuant to
the Plan.


2.11 Employee. Each Employee (within the meaning of Section 423(b)(1) of the
Code) of a Participating Company. For purposes of clarity, the term “Employee”
shall not include the following, regardless of any subsequent reclassification
as an employee by the Company or a Participating Company, any governmental
agency, or any court: (i) any independent contractor; (ii) any consultant; (iii)
any individual performing services for the Company or a Participating Company
who has entered into an independent contractor or consultant agreement with the
Company or a Participating Company; (iv) any individual performing services for
the Company





--------------------------------------------------------------------------------





or a Participating Company under an independent contractor or consultant
agreement, a purchase order, a supplier agreement or any other agreement that
the Company or a Participating Company enters into for services; (v) any
individual classified by the Company or a Participating Company as contract
labor (such as contractors, contract employees, job shoppers), regardless of
length of service; (vi) any individual whose base wage or salary is not
processed for payment by the payroll department(s) or payroll provider(s) of the
Company or a Participating Company; and (vii) any leased employee. The Plan
Administrator shall have exclusive discretion to determine whether an individual
is an Employee for purposes of the Plan.


2.12 Exchange Act. The United States Securities Exchange Act of 1934, as
amended, from time to time, or any successor law thereto, and the regulations
promulgated thereunder.


2.13 Five-Percent Stockholder. An Employee who owns five percent (5%) or more of
the total combined voting power or value of all classes of stock of the Company
or any Subsidiary or Parent thereof. In determining this five-percent test,
shares of stock which the Employee may purchase under outstanding options, as
well as stock attributed to the Employee under Section 424(d) of the Code, shall
be treated as stock owned by the Employee in the numerator, but shares of stock
which may be issued under options shall not be counted in the total of
outstanding shares in the denominator, and the determination will otherwise be
made in accordance with U.S. Treasury Regulation Section 1.423-2(d).
 
2.14 NASDAQ. The National Association of Securities Dealers Automated Quotation
System.


2.15 New Purchase Date. A new Purchase Date if the Plan Administrator shortens
any Offering Period then in progress.


2.16 Offering. An offer under the Plan of an option that may be exercised during
an Offering Period as further described in Section 4.2. Unless otherwise
specified by the Plan Administrator, each Offering under the Plan to the
Employees of the Company or a Subsidiary shall be deemed a separate Offering,
even if the dates of the applicable Offering Periods of each such Offering are
identical, and the provisions of the Plan will separately apply to each
Offering. To the extent permitted by U.S. Treasury Regulation Section
1.423-2(a)(1), the terms of each Offering need not be identical provided that
the terms of the Plan and an Offering together satisfy U.S. Treasury Regulation
Section 1.423-2(a)(2) and (a)(3).


2.17 Offering Period. The periods established in accordance with Section 4.2
during which options may be granted pursuant to the Plan and may be purchased on
one or more Purchase Dates. The duration and timing of Offering Periods may be
changed pursuant to Sections 4.2 and 9.2.


2.18 Parent. A “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.
 
2.19 Participant. Any Employee of a Participating Company who has met the
conditions for eligibility as provided in Article IV and who has elected to
participate in the Plan.


2.20 Participating Company. The Company and any present or future Subsidiary or
Affiliate that is designated by the Plan Administrator from time to time in its
sole discretion as eligible to participate in the Plan. For purposes of the 423
Component, only the Company and its Subsidiaries may be Participating Companies,
provided, however, that at any given time, a Subsidiary that is a Participating
Company under the 423 Component will not be a Participating Company under the
Non-423 Component. Unless otherwise determined by the Plan Administrator, the
term “Participating Company” shall include any corporation into which a
Participating Company may be merged or consolidated or to which all or
substantially all of its assets may be transferred.
 
2.21 Plan. Pool Corporation Amended and Restated Employee Stock Purchase Plan
(formerly known as the SCP Pool Corporation Employee Stock Purchase Plan), as
may be further amended from time to time.
 
2.22 Plan Administrator. The Committee or, with respect to the day-to-day
administration of the Plan, one or more of the Company’s officers or management
team appointed by the Board of Directors or the Committee pursuant to the
delegation provisions of Section 9.1. Except as otherwise provided in the Plan,
the Board of Directors or the Committee may assign any of its administrative
tasks to the Plan Administrator.
 
2.23 Plan Period. A period of time within an Offering Period, as may be
specified by the Plan Administrator in accordance with Section 4.2, generally
beginning on the first Trading Day of each Offering Period and ending on a
Purchase Date. An Offering Period may consist of one or more Plan Periods.
 
2.24 Purchase Date. The last Trading Day of each Plan Period of the Plan.
 





--------------------------------------------------------------------------------





2.25 Purchase Price. The price per share of the Stock to be charged to
Participants at the Purchase Date, as determined in Section 6.2, provided,
however, that the Purchase Price for an Offering under the Section 423 Component
of the Plan shall not be less than eighty-five percent (85%) of the lesser of
(i) the Closing Market Price of the Stock on the first Trading Day of the
Offering Period or (ii) the Closing Market Price of the Stock on the Purchase
Date.
 
2.26 Stock. Those shares of Common Stock of the Company, par value $.001 per
share, which are reserved for issuance under the terms of this Plan.
 
2.27 Stock Account. The account established on behalf of the Participant to
which shall be credited the shares of Stock purchased with each Participant’s
Contributions pursuant to Article VI.
 
2.28 Subsidiary. Any corporation in an unbroken chain of corporations beginning
with the Company each of which (other than the last corporation in the chain)
owns stock possessing fifty percent (50%) or more of the combined voting power
of all classes of stock in one of the other corporations in such chain.


2.29 Tax-Related Items. Any income tax, social insurance, payroll tax, payment
on account or other tax-related items arising in relation to the Participant’s
participation in the Plan.


2.30 Trading Day. A day on which the principal exchange on which the Stock is
listed is open for trading.


ARTICLE III
STOCKHOLDER APPROVAL
 
3.1 Condition Precedent. To the extent that stockholder approval is required for
the 2016 Amendment, no purchases under the Plan shall be made without approval
of the Plan by the stockholders of the Company within twelve (12) months of the
adoption of the 2016 Amendment by the Board of Directors. In the event that the
stockholders of the Company do not approve the 2016 Amendment, only the portions
of the 2016 Amendment that do not require stockholder approval will become
effective.


3.2 Stockholder Approval Required for Certain Amendments. Without the approval
of the stockholders of the Company, no amendment to this Plan shall:


(i)
increase the number of shares reserved under the Plan, other than as provided in
Section 10.3;



(ii)
change the definition of corporations whose Employees may be offered options
under the Plan; or



(iii)
otherwise be made if such amendment would require approval of the Company’s
stockholders under the Code, NASDAQ rules, the rules of any other stock exchange
on which the Company’s stock may be quoted or other Applicable Laws.



Approval by stockholders must comply with applicable provisions of the corporate
charter and Bylaws of the Company and with Delaware law prescribing the method
and degree of stockholder approval required for reservation and issuance of
corporate stock.
 
ARTICLE IV
ELIGIBILITY AND PARTICIPATION
 
4.1 Conditions of Eligibility.


(i)
General. Each Employee shall be eligible to become a Participant on the
Commencement Date for each Plan Period, subject to any limitations under Section
423 of the Code or adopted by the Plan Administrator pursuant to subsection
(iii) hereof.



(ii)
Non-U.S. Employees. An Employee who works for a Participating Company and is a
citizen or resident of a jurisdiction other than the United States (without
regard to whether such individual also is a citizen or resident of the United
States or is a resident alien within the meaning of Section 7701(b)(1)(A) of the
Code) may be excluded from participation in the Plan or an Offering if the
participation of such Employee is prohibited under the laws of the applicable
jurisdiction or if complying with the laws of the applicable jurisdiction would
cause the Plan or an Offering under the Section 423 Component of the Plan to
violate Section 423 of the Code. In the case of an Offering under the Non-423
Component of the Plan, an Employee (or group of Employees) may be excluded from
participation in the Plan or an Offering if the Plan Administrator has
determined, in its sole discretion, that participation of such Employee(s) is
not advisable or practicable for any reason.








--------------------------------------------------------------------------------





(iii)
Limitations. The Plan Administrator, in its discretion, from time to time may,
prior to an Offering Period for all options to be granted in an Offering,
determine on a uniform and nondiscriminatory basis that the definition of
Employee will or will not include an individual if he or she: (a) has not
completed at least two (2) years of service since his or her last hire date (or
such lesser period of time as may be determined by the Plan Administrator in its
discretion), (b) customarily works not more than twenty (20) hours per week (or
such lesser period of time as may be determined by the Plan Administrator in its
discretion), (c) customarily works not more than five (5) months per calendar
year (or such lesser period of time as may be determined by the Plan
Administrator in its discretion), (d) is a highly compensated employee within
the meaning of Section 414(q) of the Code, or (e) is a highly compensated
employee within the meaning of Section 414(q) of the Code with compensation
above a certain level or is an officer or subject to the disclosure requirements
of Section 16(a) of the Exchange Act, provided the exclusion is applied with
respect to each Offering in an identical manner to all highly compensated
individuals of the Participating Company whose employees are participating in
that Offering. Notwithstanding any provisions of the Plan to the contrary, no
Employee who is a Five-Percent Stockholder shall be eligible to participate in
the Plan.



4.2 Offering Periods. The Plan will be implemented by consecutive Offering
Periods with a new Offering Period commencing on the first Trading Day of the
relevant Offering Period and terminating on the last Trading Day of the relevant
Offering Period. Unless and until the Plan Administrator determines otherwise in
its discretion, each Offering Period shall consist of one six-month Plan Period
which shall run from the first Trading Day of January through the last Trading
Day of June and from the first Trading Day of July through the last Trading Day
of December. The Plan Administrator will have the authority to establish
additional or alternative sequential or overlapping Offering Periods, a
different number of Plan Periods within an Offering Period, a different duration
for one or more Offering Periods or Plan Periods or different commencement or
ending dates for such Offering Periods with respect to future offerings without
stockholder approval if such change is announced prior to the scheduled
beginning of the first Offering Period to be affected thereafter, provided,
however, that no Offering Period may have a duration exceeding twenty-seven (27)
months.


4.3 Application for Participation. Each Employee who becomes eligible to
participate shall be furnished a summary of the Plan and an enrollment form and
may elect to participate in an Offering Period under the Plan by completing the
online enrollment process through the Company’s designated Plan broker (or
enrolling through such other process as may be prescribed by the Plan
Administrator), no later than five (5) business days prior to the Commencement
Date for the Plan Period for which the Employee is enrolling, or within such
other period as may be established by the Plan Administrator. The completed
enrollment form shall indicate the amount of Contributions authorized by the
Employee, which is subject to terms and limits of Article V below. A Participant
will be deemed to have authorized the same amount of Contributions for each
subsequent payroll period provided that he or she is eligible to participate
during each subsequent payroll period. A Participant may change his or her
amount of Contributions pursuant to Section 5.2. If any Employee does not elect
to participate for any given Plan Period, such Employee may elect to participate
on any future Commencement Date so long as he or she continues to meet the
eligibility requirements.
 
4.4 Date of Participation. All eligible Employees who elect to participate shall
be enrolled in the Plan commencing with the first pay date after the
Commencement Date following their timely submission of the enrollment form. Upon
becoming a Participant, the Participant shall be bound by the terms of this
Plan, including any amendments whenever made.


ARTICLE V
CONTRIBUTION TO ACCOUNT
 
5.1 Employee Contributions. The Plan Administrator will cause to be established
a Contribution Account and a Stock Account for each Participant under the Plan
for bookkeeping purposes. The enrollment form signed by each Participant shall
include the Participant’s amount of Contributions which, (i) if made via payroll
deduction, shall authorize the Participating Company employing the Participant
to deduct from the Participant’s compensation an after-tax amount in an exact
number of dollars during each payroll period amounting to not less than
twenty-five dollars ($25.00) for each payroll period, and (ii) if made by means
other than payroll deductions, shall be remitted by the Participant, in an
amount not less than twenty-five dollars ($25.00), to the Participating Company
employing the Participant or to the Company within such time period and by such
means as may be prescribed by the Plan Administrator. The Plan Administrator may
establish such other minimum Contributions amount prior to the Commencement Date
for any Plan Period. The Contributions shall be credited to the Participant’s
Contribution Account. Participant Contributions will not be permitted to
commence at any time during the Plan Period other than on a Commencement Date.
No interest will accrue on any Contributions or on the balance in a
Participant’s Contribution Account.
 
5.2 Modification of Contribution Rate. No change shall be permitted to take
effect in a Participant’s amount of Contributions except upon a Commencement
Date. A Participant may increase or decrease his or her amount of Contributions
effective as of the first day of the first full payroll period of any Plan
Period by filing the appropriate form online through the Company’s designated
Plan broker (or through such other process as may be prescribed by the Plan
Administrator), no later than five (5) business days prior to the Commencement
Date for that Plan Period, or within such other period as may be established by
the Plan Administrator.





--------------------------------------------------------------------------------





Notwithstanding the foregoing, a Participant may elect to discontinue his or her
Contributions at any time prior to the Purchase Date by filing the appropriate
form online through the Company’s designated Plan broker (or through such other
process as may be prescribed by the Plan Administrator); such election shall
become effective not more than thirty (30) days following its receipt by the
Company, or within such other period as may be established by the Plan
Administrator. The Participant shall become eligible to recommence Contributions
on the next Commencement Date.
 
5.3 Withdrawal of Contributions. A Participant may elect to withdraw the balance
of his or her Contribution Account at any time during the Plan Period prior to
the Purchase Date by filing the appropriate form online through the Company’s
designated Plan broker (or through such other process as may be prescribed by
the Plan Administrator). If Contributions are withdrawn in this manner, further
Contributions during that Plan Period will be discontinued in the manner
provided in Section 5.2 and the Participant will not be permitted to make any
lump sum Contributions pursuant to Section 5.4 for the remainder of that Plan
Period. The Participant shall become eligible to recommence Contributions on the
next Commencement Date.
 
5.4 Lump Sum Contribution. Subject to the limitation described in Section 5.5
and unless otherwise prescribed for an Offering under the Plan by the Plan
Administrator, a Participant, who has not during a Plan Period discontinued his
or her Contributions pursuant to Section 5.2 or elected to withdraw his or her
Contributions pursuant to Section 5.3, may make a lump sum Contribution at any
time during such Plan Period. At the election of the Participant, such lump sum
Contribution may be paid by check by the Participant or may be withheld via
payroll deductions from the Participant’s compensation by a Participating
Company. Any lump sum Contribution made by a Participant shall be credited to
the Participant’s Contribution Account.
 
5.5 Limitation on Contributions. A Participant shall be allocated the number of
shares of Stock which may be purchased with such Participant’s Contributions;
provided, that a Participant may purchase no more than 500 shares of Stock in
any Plan Period under this Plan (subject to adjustment pursuant to Section 10.3
of the Plan). If a Participant’s total Contributions should exceed this limit,
the excess shall be returned to the Participant after the end of the Plan
Period, without interest. The Plan Administrator, in its discretion, from time
to time may, prior to a Plan Period or an Offering Period, specify a different
maximum number of shares of Stock which may be purchased by any Participant
during that Plan Period or Offering Period and, if an Offering Period contains
more than one Purchase Date, the Plan Administrator may, prior to the start of
that Offering Period, specify a maximum number of shares which may be purchased
by any Participant on each Purchase Date within such Offering Period.
Notwithstanding the foregoing, no option granted under this Plan shall permit a
Participant to purchase shares of Stock under all employee stock purchase plans
(as defined in Section 423 of the Code) of the Company and its Subsidiaries at a
rate which in the aggregate exceeds $25,000 of fair market value of such Stock
(determined at the time the right is granted) for each calendar year in which
the right is outstanding at any time.


5.6 Options Not Transferable. Options granted under this Plan are not
transferable by a Participant other than by will or the laws of descent and
distribution, and are exercisable during a Participant’s lifetime only by the
Participant.


ARTICLE VI
PURCHASE AND ISSUANCE OF STOCK
 
6.1 Reserved Shares of Stock. Subject to adjustment pursuant to Section 10.3 of
the Plan, the Company shall reserve 956,250 shares of Stock for issuance upon
purchase under this Plan. Such shares may be authorized but unissued Stock,
treasury shares or Stock purchased in the open market. For avoidance of doubt,
the limitation set forth in this Section 6.1 may be used to satisfy purchases of
Stock under either the Section 423 Component or the Non-423 Component of the
Plan.
 
6.2 Determination of Purchase Price. Unless otherwise provided by the Committee
prior to the commencement of an Offering Period, the Purchase Price for Stock
issued under this Plan for any Offering Period shall be the lesser of (i)
eighty-five percent (85%) of the Closing Market Price of the Stock on the last
Trading Day of the Offering Period, or (ii) eighty-five percent (85%) of the
average of the Closing Market Price of the Stock on the first Trading Day of the
Offering Period and the Closing Market Price of the Stock on the last Trading
Day of the Offering Period.
 
6.3 Purchase of Stock. On a Purchase Date, the Contributions of each Participant
during that Plan Period shall be used to purchase shares of Stock which shall be
allocated to each Participant’s Stock Account. Subject to the limitations in
Section 5.5, the number of whole shares of Stock purchased shall be determined
by one of the following methods:


(i)
by dividing the Purchase Price into the balance of each of the Participant’s
Contribution Accounts and purchasing the nearest whole-share amount of Stock.
Any money remaining in a Participant’s Contribution Account representing a
fractional share shall remain in such Participant’s Contribution Account to be
used in the next Plan Period along with new Contributions in the next Plan
Period; provided, however, that if the Participant does remain enrolled for the
next Plan Period, the balance remaining shall be returned to the Participant in
cash; or






--------------------------------------------------------------------------------







(ii)
by dividing the Purchase Price into the balance of all of the Participants’
Contribution Accounts and allocating the purchased shares among the
Participants’ Stock Accounts according to the amount contributed (including
fractional share amounts, if any).



Shares of Stock allocated to each Participant’s Stock Account shall be recorded
by means of a book entry system or may be delivered as physical stock
certificates, as determined by the Plan Administrator. If the Plan Administrator
permits the delivery of stock certificates, shares of Stock shall remain
uncertificated until such Participant requests the issuance of stock
certificates through the procedure set forth under Section 8.1 hereto.
Fractional share amounts in a Participant’s Stock Account shall not be
certificated but will remain in a Participant’s Stock Account or be exchanged
for cash under the circumstances set forth in Section 8.1 hereto. The Plan
Administrator shall determine in its discretion whether method (i) or (ii) above
is applied, and the method chosen shall be applied to all Participants for a
given Purchase Date.
 
6.4 Pro-Rata Reduction of Stock. If the total number of shares of Stock to be
purchased by all Participants on a Purchase Date exceeds the number of shares of
Stock remaining authorized for issuance under Section 6.1 (subject to adjustment
upon the occurrence of an event described in Section 10.3), a pro-rata
allocation of the shares of Stock available for issuance will be made among
Participants in proportion to their respective Contribution Account balances on
the Purchase Date, and any money remaining in the Contribution Accounts shall be
returned to the Participants.


6.5 Taxes. At the time a Participant’s option is exercised, in whole or in part,
or at the time a Participant disposes of some or all of the shares of Stock
acquired under the Plan, the Participant shall make adequate provision for any
Tax-Related Items, to the extent applicable. In their sole discretion, the
Company or the Participating Company employing the Participant may satisfy their
obligations to withhold Tax-Related Items by (i) withholding from the
Participant’s wages or other compensation, (ii) withholding a sufficient whole
number of shares of Stock otherwise issuable following purchase having an
aggregate fair market value sufficient to pay the Tax-Related Items required to
be withheld with respect to the Shares, as determined in accordance with
generally accepted accounting principles, or (iii) withholding from proceeds
from the sale of shares of Stock issued upon purchase, either through a
voluntary sale or a mandatory sale arranged by the Company.


6.6 Conditions upon Issuance of Stock. Notwithstanding any other provision of
the Plan, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Stock, the Company
will not be required to deliver any Stock issuable upon exercise of an option
under the Plan prior to the completion of any registration or qualification of
the Stock under any local, state, federal or foreign securities or exchange
control law or under rulings or regulations of any governmental regulatory body,
or prior to obtaining any approval or other clearance from any local, state,
federal or foreign governmental agency, which registration, qualification or
approval the Plan Administrator shall, in its absolute discretion, deem
necessary or advisable. The Company is under no obligation to register or
qualify the Stock with any state or foreign securities commission, or to seek
approval or clearance from any governmental authority for the issuance or sale
of the Stock. If, pursuant to this Section 6.6, the Plan Administrator
determines that the Stock will not be issued to any Participant, any
Contributions credited to such Participant’s Contribution Account will be
promptly refunded, without interest, to the Participant, without any liability
to the Company or any of its Subsidiaries or Affiliates.
‘
 
ARTICLE VII
TERMINATION OF PARTICIPATION
 
7.1 Termination of Employment. Any Employee who is no longer employed by a
Participating Company for any reason except death, disability or retirement at
or after age 65 shall cease being a Participant immediately. The balance of that
Participant’s Contribution Account shall be paid to such Participant as soon as
practical after such Participant’s termination.
 
7.2 Death. If a Participant should die while employed by the Participating
Company, no further Contributions on behalf of the deceased Participant shall be
made. The legal representative of the deceased Participant may elect to withdraw
the balance in said Participant’s Contribution Account by notifying the
Participating Company in writing prior to the Purchase Date next occurring after
the death of the Participant. In the event no election to withdraw is made on or
before the Purchase Date, the balance accumulated in the deceased Participant’s
Contribution Account shall be used to purchase shares of Stock in accordance
with Section 6.3. Any money remaining which is insufficient to purchase a whole
share shall be paid to the legal representative. Shares purchased pursuant to
this Section 7.2 may not qualify for the tax treatment set forth under Section
423 of the Code.


7.3 Retirement. If a Participant should retire from the employment of
Participating Company at or after attaining age 65, no further Contributions on
behalf of the retired Participant shall be made. The Participant may elect to
withdraw the balance in such Participant’s Contribution Account by notifying the
Participating Company in writing prior to the Purchase Date next occurring





--------------------------------------------------------------------------------





after the date such Participant retired. In the event no election to withdraw is
made on or before the Purchase Date, the balance accumulated in the retired
Participant’s Contribution Account shall be used to purchase shares of Stock in
accordance with Section 6.3 and any money remaining which is insufficient to
purchase a whole share shall be paid to the retired Participant. Shares
purchased pursuant to this Section 7.3 may not qualify for the tax treatment set
forth under Section 423 of the Code.
 
7.4 Disability. If a Participant should terminate employment with the
Participating Company on account of disability, as defined in Section 22(e)(3)
of the Code, no further Contributions on behalf of the disabled Participant
shall be made. The Participant may elect to withdraw the balance in such
Participant’s Contribution Account by notifying the Participating Company in
writing prior to the Purchase Date next occurring after the Participant became
disabled. In the event no election to withdraw is made on or before the Purchase
Date, the balance accumulated in the disabled Participant’s Contribution Account
shall be used to purchase shares of Stock in accordance with Section 6.3, and
any money remaining which is insufficient to purchase a whole share shall be
paid to the disabled Participant.


7.5 Leave of Absence. Subject to the discretion of the Plan Administrator, if a
Participant is granted a paid leave of absence, payroll deductions (or other
Contributions) on behalf of the Participant shall continue and any amounts
credited to the Participant’s Contribution Account may be used to purchase
shares of Stock as provided under the Plan. If a Participant is granted an
unpaid leave of absence, payroll deductions on behalf of the Participant shall
be discontinued and no other Contributions shall be permitted (unless otherwise
determined by the Plan Administrator or required by Applicable Laws), but any
amounts then credited to the Participant’s Contribution Account may be used to
purchase shares of Stock on the next applicable Purchase Date. Where the period
of leave of absence exceeds three (3) months and the Participant’s right to
reemployment is not guaranteed either by statute or by contract, the employment
relationship will be deemed to have terminated three (3) months and one (1) day
following the commencement of such leave.


7.6 Transfer of Employment. A Participant whose employment transfers or whose
employment terminates with an immediate rehire (with no break in service) by or
between the Company and a Participating Company will not be treated as having
terminated employment for purposes of participating in the Plan or an Offering;
however, if a Participant transfers from an Offering under the 423 Component of
the Plan to an Offering under the Non-423 Component, the exercise of the option
will be qualified under the 423 Component only to the extent that such exercise
complies with Section 423 of the Code. If a Participant transfers from an
Offering under the Non-423 Component of the Plan to an Offering under the 423
Component, the exercise of the right will remain non-qualified under the Non-423
Component.
 
ARTICLE VIII
OWNERSHIP OF STOCK
 
8.1 Issuance of Stock Certificates. If the Plan Administrator permits the
delivery of stock certificates, stock certificates for the number of whole
shares of Stock in each Participant’s Stock Account may be issued to
Participants upon the receipt by the Plan Administrator (or its agent) of a
Participant’s written request indicating the number of shares of Stock (to a
maximum of the number of whole shares of Stock in the Participant’s Stock
Account) for which the Participant wishes to receive certificates. Such request
shall be made on a form at the time prescribed by the Plan Administrator and
filed with the Plan Administrator (or its agent). To the extent permitted, stock
certificates may be issued, at the request of the Participant, in the name of
the Participant, jointly in the name of the Participant and a member of the
Participant’s family, or to the Participant as custodian for the Participant’s
child under the Gift to Minors Act. Share certificates shall be issued to the
Participant as soon as practicable after receipt of Participant’s request.
Fractional share amounts shall not be certificated and shall remain in a
Participant’s Stock Account or, if the Participant is withdrawing from the Plan,
be exchanged for cash upon the request of the Participant (or legal
representative) at a rate determined by the Closing Market Price on the Trading
Day immediately preceding such request.
 
8.2 Notice to Company Upon Sales of Stock within Two Years of Purchase. If a
Participant (or former Participant) in an Offering under the 423 Component of
the Plan sells or otherwise disposes of any shares of Stock obtained under this
Plan prior to two (2) years after the Purchase Date, such Participant must
notify the Participating Company immediately in writing concerning such
disposition.
  
8.3 Transfer Restrictions. Unless otherwise provided by the Plan Administrator,
no Participant shall sell, assign or otherwise transfer any shares of Stock
acquired on any Purchase Date for a period of six months following such Purchase
Date without the consent of the Plan Administrator. The Plan Administrator may,
in its sole discretion, discontinue any Participant’s participation in the Plan
for any period of time upon the occurrence of any such sale or transfer.


8.4 Rights as a Stockholder. A Participant shall have no rights as a shareholder
with respect to shares of Stock subject to any options granted under this Plan
or any shares of Stock deliverable under this Plan unless and until recorded in
the books of the





--------------------------------------------------------------------------------





brokerage firm selected by the Plan Administrator or, as applicable, the
Company, its transfer agent, stock plan administrator or such other outside
entity which is not a brokerage firm.


8.5 Reports to Participants. Unless otherwise determined by the Plan
Administrator, an annual report shall be rendered to each Participant in the
Plan annually within ninety (90) days after the close of the Plan year, showing
for the Plan year just ended: (i) the amounts of Contributions made for each
Participant; (ii) ‘the number of shares of Stock acquired for such Participant’s
Stock Account; (iii) the cost to the Participant per share of Stock purchased
for such Participant; (iv) the number of shares, if any, for which certificates
were delivered to such Participant; and (v) the beginning and ending balances in
the Participant’s Stock Account and Contribution Account.
 
ARTICLE IX
ADMINISTRATION AND AMENDMENT
 
9.1 Administration. The Committee shall have full power and authority
to administer the Plan, including, without limitation, (i) construe, interpret,
reconcile any inconsistency in, correct any default in and supply any omission
in, and apply the terms of the Plan and any enrollment form or other instrument
or agreement relating to the Plan, (ii) determine all questions arising as to
eligibility to participate and adjudicate all disputed claims filed under the
Plan, including whether Employees shall participate in an Offering under the
Section 423 Component or under the Non-423 Component and which Subsidiaries and
Affiliates of the Company shall be Participating Companies in either an Offering
under the Section 423 Component or under the Non-423 Component, (iii) determine
the amount of Contributions permitted, the compensation from which such
Contributions may be made, the Purchase Price and all other terms and conditions
of options granted under the Plan, (iv) implement a participation reset feature
whereby Participants may be automatically enrolled in a new Offering Period
under the Plan if the Closing Market Price on a Purchase Date during an Offering
Period is less than or equal to the Closing Market Price on the first Trading
Day of that Offering Period, (v) establish, amend, suspend or waive such rules
and regulations and appoint such agents as it shall deem appropriate for the
proper administration of the Plan, (vi) amend an outstanding option, including
any amendments to an option that may be necessary for purposes of effecting a
transaction contemplated under Sections 10.3 or 10.4 hereof (including, but not
limited to, an amendment to the class or type of stock that may be issued
pursuant to the exercise of an option or the Purchase Price applicable to an
option), provided that the amended option otherwise conforms to the terms of the
Plan, and (vii) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan.


Notwithstanding any provision to the contrary in this Plan, the Committee may
adopt rules or procedures relating to the operation and administration of the
Plan to accommodate the specific requirements of local laws of jurisdictions
outside the United States. Without limiting the generality of the foregoing, the
Committee specifically is authorized to adopt rules, procedures and sub-plans,
which, for an Offering under the Non-423 Component, may be outside the scope of
Section 423 of the Code, regarding, without limitation, eligibility to
participate, the handling of payroll deductions, making of Contributions to the
Plan (including, without limitation, in forms other than payroll deductions),
establishment of bank or trust accounts to hold Contributions, payment of
interest, conversion of local currency, obligations to pay payroll tax,
withholding procedures and handling of issuances of shares of Stock, which may
vary according to local requirements. The Committee is also authorized to
determine that, to the extent permitted by U.S. Treasury Regulation Section
1.423-2(f), the terms of an option granted under the Plan or an Offering to
citizens or residents of a non-U.S. jurisdiction will be less favorable than the
terms of options granted under the Plan or the same Offering to employees
resident solely in the U.S.


The Committee shall have such duties, powers and discretionary authority as may
be necessary to discharge the foregoing duties, and to the extent not prohibited
by Applicable Laws, may delegate any or all of the foregoing duties to a
subcommittee or subcommittees of the Committee, the Plan Administrator or other
persons or groups of persons as it deems necessary, appropriate or advisable
under conditions or limitations that it may set at or after the time of the
delegation. The Board of Directors shall have the right at any time and without
notice to remove or replace any individual or committee of individuals serving
as Plan Administrator. All determinations by the Plan Administrator shall be
conclusive and binding on all persons. Any rules, regulations, or procedures
that may be necessary for the proper administration or functioning of this Plan
that are not stated in this Plan document shall be promulgated and adopted by
the Plan Administrator.


9.2 Amendment and Termination of the Plan. The Board of Directors may at any
time amend the Plan in any respect, including termination of the Plan, without
notice to Participants. If the Plan is terminated, all Contributions shall cease
and the balance in each Participant’s Contribution Account shall be paid to that
Participant. The Board of Directors may suspend the Plan or discontinue the Plan
at any time, including shortening an Offering Period in connection with a
spin-off or other similar corporate event. Notwithstanding the foregoing, no
amendment of the Plan as described in Section 3.2 shall become effective until
and unless such amendment is approved by the stockholders of the Company.







--------------------------------------------------------------------------------





ARTICLE X
MISCELLANEOUS


10.1 Expenses. Unless otherwise determined by the Plan Administrator, the
Company and/or the Participating Companies will pay all expenses of
administering the Plan that may arise in connection with the Plan. No expenses
attributable to a Participant’s sale of Stock, however, will be borne by any
Participating Company.
 
10.2 No Contract of Employment. Nothing in this Plan shall be construed to
constitute a contract of employment between an Participating Company and any
Employee or to be an inducement for the employment of any Employee. Nothing
contained in this Plan shall be deemed to give any Employee the right to be
retained in the service of an Participating Company or to interfere with the
right of an Participating Company to discharge any Employee at any time, with or
without cause, regardless of the effect which such discharge may have upon him
as a Participant of the Plan.
 
10.3 Adjustment Upon Changes in Capitalization. The aggregate number and class
of shares of Stock reserved for purchase under the Plan as provided in Section
6.1, the numerical limit of Section 5.5, the calculation of the Purchase Price
as provided in Section 6.2 and the number of shares of Stock covered by each
option under the Plan that has not yet been exercised, shall be adjusted by the
Plan Administrator (subject to direction by the Board of Directors) in such
manner as it deems equitable to reflect changes in the capitalization of the
Company, including, but not limited to, such changes as result from merger,
consolidation, reorganization, recapitalization, stock dividend, dividend in
property other than cash, stock split, combination of shares, exchange of
shares, spin-off, or other similar event, and change in corporate structure. If
any adjustment under this Section 10.3 would create a fractional share of Stock
or a right to acquire a fractional share of Stock, such fractional share shall
disregarded and the number of shares available under the Plan shall be the next
lower number of shares, rounding all fractions downward.


10.4 Change of Control. In the event of a Change of Control, each outstanding
option shall be equitably adjusted and assumed or an equivalent right to
purchase shares substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation. In the event that the successor
corporation in a Change of Control refuses to assume or substitute for the
option or the successor corporation is not a publicly traded corporation, the
Offering Period then in progress shall be shortened by setting a New Purchase
Date and shall end on the New Purchase Date. The New Purchase Date shall be
before the date of the Company’s proposed Change of Control. The Plan
Administrator shall notify each Participant in writing, at least ten (10)
Trading Days prior to the New Purchase Date, that the Purchase Date for the
Participant’s option has been changed to the New Purchase Date and that shares
of Stock shall be purchased automatically for the Participant on the New
Purchase Date, unless prior to such date the Participant has withdrawn from the
Offering Period, as provided in Section 5.3.


10.5 Code Section 409A. Options granted under an Offering under the Section 423
Component are exempt from the application of Section 409A of the Code.
Notwithstanding any provision in the Plan to the contrary, if the Plan
Administrator determines that an option granted under the Plan may be subject to
Section 409A of the Code or that any provision in the Plan would cause a option
under the Plan to be subject to Section 409A of the Code, the Plan Administrator
may amend the terms of the Plan and/or of an outstanding option granted under
the Plan, or take such other action the Plan Administrator determines is
necessary or appropriate, in each case, without the Participant’s consent, to
exempt any outstanding option or future option that may be granted under the
Plan from or to allow any such options to comply with Section 409A of the Code,
provided that any such amendment or action by the Plan Administrator would not
violate Section 409A of the Code. Notwithstanding the foregoing, the Company
will have no liability to a Participant or any other party if the option under
the Plan that is intended to be exempt from or compliant with Section 409A of
the Code is not so exempt or compliant or for any action taken by the Plan
Administrator with respect thereto. The Company makes no representation that the
option under the Plan is compliant with Section 409A of the Code.


10.6 Tax Qualification. Although the Company may endeavor to (i) qualify an
option for favorable tax treatment under the laws of the United States or
jurisdictions outside of the United States or (ii) avoid adverse tax treatment
(e.g., under Section 409A of the Code), the Company makes no representation to
that effect and expressly disavows any covenant to maintain favorable or avoid
unfavorable tax treatment, notwithstanding anything to the contrary in this
Plan, including Section 10.5 above. The Company shall be unconstrained in its
corporate activities without regard to any potential negative tax impact on
Participants under the Plan.


10.7 Participating Company’s Rights. The rights and powers of any Participating
Company shall not be affected in any way by its participation in this Plan,
including but not limited to the right or power of any Participating Company to
make adjustments. reclassifications, reorganizations or changes of its capital
or business structure or to merge or to consolidate or to dissolve, liquidate or
sell or transfer all or any part of its business or assets.
 
10.8 Limit on Liability. No liability whatever shall attach to or be incurred by
any past, present or future stockholders, officers or directors, as such, of the
Company or any other Participating Company, under or by reason of any of the
terms, conditions or agreements contained in this Plan or implied therefrom, and
any and all liabilities of any and all rights and claims against the





--------------------------------------------------------------------------------





Company, an Participating Company, or any stockholder, officer or director as
such, whether arising at common law or in equity or created by statute or
constitution or otherwise, pertaining to this Plan, are hereby expressly waived
and released by every Participant as a part of the consideration for any
benefits under this Plan; provided, however, no waiver shall occur, solely by
reason of this Section 10.8, of any right which is not susceptible to advance
waiver under applicable law.


10.9 Gender and Number. For the purposes of the Plan, unless the contrary is
clearly indicated, the use of the masculine gender shall include the feminine,
and the singular number shall include the plural and vice versa.
 
10.10 Governing Law. The validity, construction, interpretation, administration
and effect of this Plan, and any rules or regulations promulgated hereunder,
including all rights or privileges of any Participants hereunder, shall be
governed exclusively by and in accordance with the laws of the State of
Delaware, except that Offerings under the Section 423 Component of the Plan
shall be construed to the maximum extent possible to comply with Section 423 of
the Code.


10.11 Headings. Any headings or subheadings in this Plan are inserted for
convenience of reference only and are to be ignored in the construction of any
provisions hereof.


10.12 Severability. If any provision of this Plan is held by a court to be
unenforceable or is deemed invalid for any reason, then such provision shall be
deemed inapplicable and omitted, but all other provisions of this Plan shall be
deemed valid and enforceable to the full extent possible under applicable law.





